Title: Council of War, 24 June 1778
From: Washington, George,Council of War
To: 


                    
                        [Hopewell, N.J., 24 June 1778]
                    
                    At a Council of War held in Hopewell Township, New Jersey, June 24th 1778.
                    PresentThe Commander in Chief
                    
                        
                            Major Genls
                            Brigadier Generals
                        
                        
                              Lee
                              Knox
                        
                        
                              Greene
                              Poor
                        
                        
                              Stirling
                              Wayne
                        
                        
                              Fayette
                              Woodford
                        
                        
                              Steuben
                              Patterson
                        
                        
                            
                              Scott
                        
                        
                            
                              Portail.
                        
                    
                    His Excellency informs the Council, that by the latest advices, he has received, the Enemy are in two columns, one on the Allen Town and the other on the Borden Town road, The front of the latter near the Drawbridge, at which the Two roads unite in the main Cranbury road; Their force from the best estimate he can form is between 9 & 10,000 rank & file.
                    That the strength of the Army on this Ground, by a field return made two days since consisted of 10,684 rank & file; besides which, there is an advanced Brigade under General Maxwell, of about 1200. That in addition to this force, from the amount given by Genl Dickinson there appear to be about 1200 Militia, collected in the Neighbourhood of the Enemy, who in conjunction with General Maxwell are hovering on their flanks & rear and obstructing their march.
                    
                    He further informs the Council, that measures have been taken to procure an aid of Pensylvania militia; which have not as yet produced any material effect. Genl Cadwalader with fifty or Sixty Volunteers and a Detachment of Continental Troops, amounting to about 300 were to cross the Delaware yesterday morning and fall in with the Enemy’s rear—General Lacy had crossed with 40 men.
                    He observes to the Council that it is now the seventh day since the Enemy evacuated Philadelphia during which time, they have marched less than 40 miles; That the obstructions thrown in their way, by breaking down Bridges, felling Trees &c. were insufficient to produce so great delay, as is the opinion of Genl Dickinson himself, who has principally directed them; and that the opposition, they have otherwise received, has not been very considerable.
                    Under these circumstances and considering the present situation of our national affairs, and the probable prospects of the Enemy, the General requests the sentiments of the Council on the following questions.
                    Will it be adviseable for us, of choice, to hazard a general action?
                    If it is, should we do it, by immediately making a general attack upon the Enemy, by attempting a partial one, or by taking such a position, if it can be done, as may oblige them to attack us?
                    If it is not, what measures can be taken, with safety to this Army, to annoy the Enemy in their march, should it be their intent⟨ion⟩ to proceed through the Jerseys?
                    In fine, what precise line of conduct will it be best for us to pursue?
                    Answer to the first question—It will not be adviseable. to the second—This is involved and answered in the first. to the third—A detachment of fifteen hundred men to be immediately sent to act as occasion may serve, on the enemy’s left flank and rear, in conjunction with the other Continental troops and militia, which are already hanging about them; and the main body to preserve a relative position, so as to be able to act as circumstances may require. To the fourth—This is partly answered in the foregoing and may be referred to farther consideration.
                    
                        H. Knox
                        Charles Lee
                        Stirling,
                        Nath. Greene
                        The Marquis de lafayette
                        Steuben M.G.
                        Poor
                        Jno. Paterson
                        Wm Woodford
                        Chs Scott
                        Duportail
                    
                 